SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Soliciting Material Under Rule 14a-12 [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials Brandywine Realty Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 555 East Lancaster Avenue Radnor, PA 19087 (610) 325-5600 Notice of Annual Meeting of Shareholders to Be Held May 28, 2015 Dear Shareholder: We invite you to attend our annual meeting of shareholders on Thursday, May 28, 2015 at 10:00a.m., local time, at The Four Seasons Hotel, One Logan Square, Philadelphia, Pennsylvania. At the meeting we will ask you to: w elect our Board of Trustees; w ratify the appointment of our independent registered public accounting firm for calendar year 2015; w provide an advisory, non-binding vote on our executive compensation. We will also transact such other business as may properly come before the meeting and at any adjournment or postponement of the meeting. Our Proxy Statement provides information that you should consider when you vote your shares. Only holders of record of our common shares at the close of business on April 2, 2015 are entitled to vote at the 2015 annual meeting or at any adjournment or postponement of the meeting. Your vote is important to us. Whether or not you plan to attend the annual meeting, please vote your shares electronically via the Internet, by telephone or, if you receive a paper copy of the proxy materials, by signing, dating and completing the accompanying proxy card in the enclosed postage-paid envelope. Voting electronically via the Internet, by telephone, or by returning your proxy card in advance of the meeting does not deprive you of your right to attend the meeting. If you attend the meeting, you may vote your shares in person, even if you have previously submitted a proxy in writing, by telephone or via the Internet. Our Proxy Statement includes additional instructions on voting procedures for shareholders whose shares are held by a brokerage firm or other custodian. I look forward to seeing you at the meeting. Sincerely, Brad A. Molotsky, Executive Vice President, General Counsel and Secretary April 10, 2015 555 East Lancaster Avenue | Radnor, PA 19087 | (610) 325-5600 Proxy Statement for the Annual Meeting of Shareholders To be held on May 28, 2015 The Annual Meeting of Shareholders of Brandywine Realty Trust will be held at The Four Seasons Hotel, One Logan Square, Philadelphia, Pennsylvania on Thursday, May 28, 2015 at 10:00 a.m., local time, for the following purposes: To elect eight Trustees to serve as members of our Board of Trustees until the next annual meeting of shareholders and until their successors are elected and qualified. Seven of the eight individuals nominated for election are currently serving on our Board. To ratify the Audit Committee’s appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for calendar year 2015. To hold an advisory, non-binding vote on our executive compensation. Only holders of record of our common shares of beneficial interest, par value $.01 per share, as of the close of business on April 2, 2015 are entitled to notice of and to vote at the 2015 annual meeting or at any adjournment or postponement of the meeting. Our Board of Trustees knows of no other business that will be presented for consideration at the Meeting. If any other matter should be properly presented at the Meeting or any adjournment or postponement of the Meeting for action by the shareholders, the persons named in the proxy card will vote the proxy in accordance with their best judgment on such matter. On or about April 10, 2015, we mailed a Notice of Internet Availability of Proxy Materials to shareholders. This proxy statement and the form of proxy are first being furnished to shareholders on or about April 10, 2015. Instead of receiving paper copies of future annual reports and proxy statements in the mail, you can elect to receive an e-mail that will provide an electronic link to these documents. Choosing to receive your proxy materials online will save us the cost of producing and mailing documents to you. With electronic delivery, we will notify you by e-mail as soon as the annual report and proxy statement are available on the Internet, and you can easily submit your shareholder votes online. If you are a shareholder of record, you may enroll in the electronic delivery service at the time you vote by selecting electronic delivery if you vote on the Internet, or at any time in the future by going directly to www.proxyvote.com, selecting the “request copy” option, and following the enrollment instructions. Important Notice Regarding the Availability of Proxy Materials for the Shareholders Meeting to be Held on May 28, 2015 This proxy statement, the form of proxy and our 2014 annual report to shareholders are available at www.proxyvote.com . Table of Contents PAGE Information About The Meeting and Voting 1 w What Am I Voting on? 1 w What Are the Board’s Recommendations? 1 w Who Is Entitled to Vote? 1 w How Do I Vote? 1 w How You May Revoke or Change Your Vote 2 w What Constitutes a Quorum? 2 w What Is a Broker Non-Vote? 3 w What Vote Is Required to Approve Each Proposal? 3 w Who Counts the Votes? 4 w What Does it Mean if I Receive More Than One Proxy Card? 4 w What if I Receive Only One Set of Proxy Materials Although There Are Multiple Shareholders at My Address? 4 w How Do I Submit a Shareholder Proposal for Next Year’s Annual Meeting? 4 w Will I Receive a Copy of the Annual Report and Form 10-K? 5 w How Can I Access the Proxy Materials Electronically? 5 Proposal 1: Election of Trustees 6 w Trustees; Nominees 6 w 2015 Governance Initiatives 10 w Committees of the Board of Trustees 10 w Trustee Independence; Independence Determination 12 w Corporate Governance 13 w Board’s Role in Risk Oversight 15 w Trustee Nominations 16 w Communications with the Board 17 w Meetings of Trustees and Annual Meeting of Shareholders 18 w Trustee Compensation 18 Executives and Executive Compensation 20 w Current Executive Officers 20 w Former Executive Officers 21 w Compensation Discussion and Analysis 21 w CD&A Table of Contents 22 w Compensation Committee Report 46 i PAGE w Compensation Tables and Related Information 47 w Employment and Other Agreements 55 w Potential Payments Upon Termination of Employment or Change-in-Control 57 w 401(k) Plan 58 w Employee Share Purchase Plan 59 Securities Ownership 60 w Security Ownership of Certain Beneficial Owners and Management 60 Proposal 2: Ratification of the Appointment of Independent Registered Public Accounting Firm 62 w Fees to Independent Registered Public Accounting Firm 62 w Report of the Audit Committee 63 Proposal 3: Advisory Vote on Executive Compensation 64 Other Information 65 w Section 16(a) Beneficial Ownership Reporting Compliance 65 w Other Business 65 w Expenses of Solicitation 65 w Shareholder Proposals for the 2016 Annual Meeting of Shareholders 65 ii Information About The Meeting and Voting What Am I Voting on? Our Board of Trustees is soliciting your vote for: w The election of eight Trustees to serve as members of our Board of Trustees until the next annual meeting of shareholders and until their successors are elected and qualified. Seven of the eight individuals nominated for election are currently serving on our Board. w Ratification of the Audit Committee’s appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for calendar year 2015. Our Board is also requesting you to cast an advisory, non-binding vote on: w Our executive compensation. If any other matter should be properly presented at the Meeting or any adjournment or postponement of the Meeting for action by the shareholders, the persons named in the proxy card will vote the proxy in accordance with their best judgment on such matter. What Are the Board’s Recommendations? Our Board recommends that you vote: w FOR the election of the eight nominees identified in this proxy statement to serve as Trustees; w FOR the ratification of the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for calendar year 2015; and w FOR the approval, on an advisory, non-binding basis, of the compensation of our named executive officers. Who Is Entitled to Vote? Holders of common shares of record as of the close of business on April 2, 2015 are entitled to notice of and to vote at the Meeting. Common shares can be voted only if the shareholder is present in person or is represented by proxy at the Meeting. As of the record date, 179,745,598 common shares were issued and outstanding and entitled to vote. How Do I Vote? Shareholders of Record . If you are a shareholder of record, there are several ways for you to vote your common shares at the Meeting: w Voting by Internet. You may vote your shares through the Internet by signing on to the website identified on the proxy card and following the procedures described on the website. Internet voting is available 24 hours a day, and the procedures are designed to authenticate votes cast by using a personal identification number located on the proxy card. The procedures allow you to appoint a proxy to vote your shares and to confirm that your instructions have been properly recorded. If you vote through the Internet, you should not return your proxy card. w Voting by Mail. If you choose to vote by mail, simply complete the enclosed proxy card, date and sign it, and return it in the postage-paid envelope provided. If you sign your proxy card and return it without marking any voting instructions, your shares will be voted: (1) FOR the election of the eight nominees identified in this proxy statement; (2) FOR the ratification of the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for calendar year 2015; and (3) FOR the approval of the compensation of our named executive officers. w Voting by Telephone. You may vote your shares by telephone by calling toll-free 1-800-690-6903. Telephone voting is available 24 hours a day, and the procedures are designed to authenticate votes cast by using a personal identification number located on the proxy card. The procedures allow you to appoint a proxy to vote your shares and to confirm that your instructions have been properly recorded. If you vote by telephone, you should not return your proxy card. w In Person Attendance. You may vote your shares in person at the Meeting. Even if you plan to attend the Meeting in person, we recommend that you submit your proxy card or voting instructions or vote by telephone or via the Internet by the applicable deadline so that your vote will be counted if you later decide not to attend the Meeting. Beneficial Owners . If you are a shareholder whose shares are held in “street name” (i.e., in the name of a broker or other custodian) you may vote the shares in person at the Meeting only if you obtain a legal proxy from the broker or other custodian giving you the right to vote the shares. Alternatively, you may have your shares voted at the Meeting by following the voting instructions provided to you by your broker or custodian. Although most brokers offer voting by mail, telephone and via the Internet, availability and specific procedures will depend on their voting arrangements. If you do not provide voting instructions to your broker or other custodian, your shares are referred to as “uninstructed shares.” Under rules of the New York Stock Exchange, your broker or other custodian does not have discretion to vote uninstructed shares on non-routine matters, such as Proposals 1 and 3, and, accordingly, may not vote uninstructed shares in the votes on such Proposals. However, your broker or other custodian has discretion to vote your shares on Proposal 2. See below “What is a Broker Non-Vote?” How You May Revoke or Change Your Vote You may revoke your proxy at any time before it is voted at the Meeting by any of the following methods: w Submitting a later-dated proxy by mail, over the telephone or through the Internet. w Sending a written notice, including by telecopy, to our Secretary. You must send any written notice of a revocation of a proxy so as to be delivered before the taking of the vote at the Meeting to: Brandywine Realty Trust 555 East Lancaster Avenue Radnor, Pennsylvania 19087 Attention: Brad A. Molotsky, Secretary w Attending the Meeting and voting in person. Your attendance at the Meeting will not in and of itself revoke your proxy. You must also vote your shares at the Meeting. What Constitutes a Quorum? A quorum of common shareholders is required to hold a valid meeting of shareholders. Unless a quorum is present at the Meeting, no action may be taken at the Meeting except the adjournment thereof to a later time. The holders of a majority of the outstanding common shares entitled to vote at the Meeting must be present in person or by proxy to constitute a quorum. All valid proxies returned will be included in the determination of whether a quorum is present at the Meeting. The shares of a shareholder whose ballot on any or all proposals is marked as “abstain” will be treated as present for quorum purposes. If a broker indicates on the proxy that it does not have discretionary authority as to certain shares to vote on a particular matter, those uninstructed shares, constituting “broker non-votes,” will be considered as present for determining a quorum, but will not be voted with respect to that matter. 2 What Is a Broker Non-Vote? A “broker non-vote” occurs when a nominee (such as a custodian or bank) holding shares for a beneficial owner returns a signed proxy but does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that item and has not received instructions from the beneficial owner. What Vote Is Required to Approve Each Proposal? Voting Rights Generally. Each common share is entitled to one vote on each matter to be voted on at the Meeting. Shareholders have no cumulative voting rights. Although the advisory vote on Proposal 3 is non-binding, as provided by law, our Board will review the results of the vote and, consistent with our record of shareowner engagement, will take the result into account in making a determination concerning executive compensation. Election of Trustees. Our Bylaws provide that, in an uncontested election, a nominee for Trustee is elected only if such nominee receives the affirmative vote of a majority of the total votes cast for and against such nominee. The majority voting standard would not apply in contested elections, and Trustees are elected by a plurality of the votes cast in a contested election. The majority voting standard will apply to the election of Trustees at the Annual Meeting. Accordingly, a nominee for election to the Board will be elected if such nominee receives the affirmative vote of a majority of the total votes cast for and against such nominee. Broker non-votes, if any, and abstentions will not be treated as votes cast for the election of a Trustee. Our Board of Trustees has also adopted a resignation policy which is included in our Bylaws, under which a Trustee nominated for re-election who fails to receive the required number of votes for re-election will tender his or her resignation to our Board of Trustees for its consideration. The Corporate Governance Committee will act on an expedited basis to determine whether it is advisable to accept the Trustee’s resignation and will submit the recommendation for prompt consideration by our Board. Our Board will act on the tendered resignation within 90 days following certification of the shareholder vote and will promptly and publicly disclose its decision. The Trustee whose resignation is under consideration will abstain from participating in any decision regarding his or her resignation. If the resignation is not accepted, the Trustee will continue to serve until the next annual meeting of shareholders and until the Trustee’s successor is duly elected and qualified or until the Trustee’s earlier resignation or removal. The Corporate Governance Committee and our Board may consider any factors they deem relevant in deciding whether to accept a Trustee’s resignation. Ratification of Appointment of Independent Registered Public Accounting Firm. Ratification of the Audit Committee’s appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for 2015 requires the affirmative vote of a majority of all votes cast on this Proposal. Abstentions and broker non-votes will therefore have no effect on the result of such vote. Advisory Vote on Executive Compensation. Approval, by non-binding vote, of our executive compensation requires the affirmative vote of a majority of all votes cast on this Proposal. Abstentions and broker non-votes will therefore have no effect on the result of such vote. 3 Who Counts the Votes? We have engaged Broadridge Financial Solutions, Inc. as our independent agent to receive and tabulate votes. Broadridge will separately tabulate “for” and “against” votes, abstentions and broker non-votes. We have also retained an independent election inspector to certify the results, determine the existence of a quorum and the validity of proxies and ballots. What Does it Mean if I Receive More Than One Proxy Card? Some of your shares may be registered differently or are in more than one account. You should vote each of your accounts by telephone or the Internet or mail. If you mail proxy cards, please sign, date and return each proxy card to assure that all of your shares are voted. If you hold your shares in registered form and wish to combine your shareholder accounts in the future, you should contact our transfer agent, Computershare, at P.O. Box30170, College Station, Texas 77845-3170,phone (888)985-2061; outside the U.S., phone(781) 575-2724. Combining accounts reduces excess printing and mailing costs, resulting in savings for us that benefit you as a shareholder. What if I Receive Only One Set of Proxy Materials Although There Are Multiple Shareholders at My Address? If you and other residents at your mailing address own common shares you may have received a notice that your household will receive only one annual report, proxy statement and Notice of Internet Availability of Proxy Materials. If you hold common shares in street name, you may have received this notice from your broker or other custodian and the notice may apply to each company in which you hold shares through that broker or custodian. This practice of sending only one copy of proxy materials is known as “householding.” The reason we do this is to attempt to conserve natural resources. If you did not respond to a timely notice that you did not want to participate in householding, you were deemed to have consented to the process. If the foregoing procedures apply to you, one copy of our annual report, proxy statement and Notice of Internet Availability of Proxy Materials has been sent to your address. You may revoke your consent to householding at any time by sending your name, the name of your brokerage firm, and your account number to Broadridge Householding Department, 51 Mercedes Way, Edgewood, NY 11717, or by calling telephone number (800) 542-1061. The revocation of your consent to householding will be effective 30 days following its receipt. In any event, if you did not receive an individual copy of this proxy statement, our annual report and Notice of Internet Availability of Proxy Materials, we will send a copy to you, free of charge, if you address your written request to Brandywine Realty Trust, 555 East Lancaster Avenue, Radnor, PA 19087, Attention: Marge Boccuti or by calling Ms. Boccuti at (610) 832-7702. If you are receiving multiple copies of our annual report, proxy statement and Notice of Internet Availability of Proxy Materials, you can request householding by contacting Ms. Boccuti in the same manner. How Do I Submit a Shareholder Proposal for Next Year’s Annual Meeting? Shareholder proposals may be submitted for inclusion in the proxy statement for our 2016 annual meeting of shareholders in accordance with rules of the Securities and Exchange Commission (“SEC”) and the advance notice provisions summarized later in this proxy statement under “Other Information — Shareholder Proposals for the 2016 Annual Meeting of Shareholders.” Proposals should be sent via registered, certified, or express mail to: Brad A. Molotsky, Executive Vice President, General Counsel and Secretary, 555 East Lancaster Avenue, Radnor, Pennsylvania 19087. 4 Will I Receive a Copy of the Annual Report and Form 10-K? We have furnished our 2014 Annual Report with this proxy statement. The 2014 Annual Report includes our audited financial statements, along with other financial information about us. Our 2014 Annual Report is not part of the proxy solicitation materials. You can obtain, free of charge, a copy of our Form 10-K, which also includes the audited financial statements of Brandywine Operating Partnership, L.P., our operating partnership subsidiary, by: w accessing our Internet site at www.brandywinerealty.com and clicking on the “Investor Relations” link; w writing to our Manager of Investor Relations, Marge Boccuti, at 555 East Lancaster Avenue, Radnor, Pennsylvania 19087; or w calling Ms. Boccuti at: (610) 832-7702. You can also obtain a copy of our Form 10-K and other periodic filings that we make with the SEC from the SEC’s EDGAR database at www.sec.gov. How Can I Access the Proxy Materials Electronically? This proxy statement and our 2014 Annual Report are available on our website at www.proxyvote.com. Instead of receiving copies of our future annual reports, proxy statements, proxy cards and, when applicable, Notices of Internet Availability of Proxy Materials, by mail, shareholders can elect to receive an email that will provide electronic links to our proxy materials and also will give you an electronic link to the proxy voting site. Choosing to receive your future proxy materials or Notices of Internet Availability of Proxy Materials online will save us the cost of producing and mailing documents to you and help conserve natural resources. You may sign up for electronic delivery by visiting www.proxyvote.com. 5 Proposal 1: Election of Trustees Our business and affairs are managed under the direction of our Board of Trustees. Our Board has responsibility for establishing broad corporate policies and for our overall performance. Our Board currently consists of seven Trustees (identified below), and these Trustees have been nominated for election to new annual terms. In addition, our Board has determined to increase the size of the Board to eight, effective as of the date of the Meeting, and has nominated Carol Carroll for election to the Board at the Meeting. The Trustees have no reason to believe that any of the eight nominees will be unable or unwilling to be a candidate for election at the time of the Meeting. If any nominee is unable or unwilling to serve on our Board, the persons named in the proxy will use their best judgment in selecting and voting for a substitute candidate or the Board may reduce the number of Trustees. Each individual elected as a Trustee at the Meeting will serve until the next annual meeting of shareholders and until his or her successor is elected and qualified. The Board of Trustees unanimously recommends that shareholders vote FOR the election of each of the nominees as Trustees. Trustees; Nominees The following table identifies the individuals nominated for election at the Meeting. Name Age Current Position Walter D’Alessio 81 Non-Executive Chairman of the Board and Trustee Anthony A. Nichols, Sr. 75 Chairman Emeritus and Trustee Gerard H. Sweeney 58 President, Chief Executive Officer and Trustee James C. Diggs 66 Trustee Wyche Fowler 74 Trustee Michael J. Joyce 73 Trustee Charles P. Pizzi 64 Trustee Carol G. Carroll 67 Nominee Incumbent Trustees. The following are biographical summaries of the individuals nominated for election at the Meeting. Walter D’Alessio , Chairman of the Board and Trustee. Mr. D’Alessio was first elected a Trustee on August22, 1996 and was appointed our non-executive Chairman of the Board on March 25, 2004. Mr. D’Alessio served as Vice Chairman of NorthMarq Capital, a real estate investment banking firm, from October 2003 until December 2011 and since December 2011 has served as principal of NorthMarq Advisors, a real estate consulting group. From 1982 until September 2003, he served as Chairman and Chief Executive Officer of Legg Mason Real Estate Services, Inc., a mortgage banking firm headquartered in Philadelphia. Previously, Mr. D’Alessio served as Executive Vice President of the Philadelphia Industrial Development Corporation and Executive Director of the Philadelphia Redevelopment Authority. He also serves as a director of PECO Energy Company, a subsidiary of Exelon, Independence Blue Cross, Pennsylvania Real Estate Investment Trust and the Greater Philadelphia Chamber of Commerce. Until 6 December 2012, Mr. D’Alessio also served on the board of Exelon. In addition to these boards, during the past five years Mr. D’Alessio served on the board of Motologic, Inc. until 2011. Areas of Relevant Experience: Real estate; finance; construction and development; government and public policy. Anthony A. Nichols, Sr. , Chairman Emeritus and Trustee. Mr. Nichols was elected Chairman of our Board on August 22, 1996. On March 25, 2004, Mr. Nichols became Chairman Emeritus of our Board.
